Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21 & 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benaissa (Pub. No.: US 2011/0049678 A1).
Regarding Claim 21, Benaissa discloses a method of forming a transistor, the method comprising:					forming a collector region having majority carriers of a first type in a semiconductor substrate (Par. 0013-0017 in light of Par. 0023; Figs. 2 & 10 – upper portion of substrate 200 could be considered to constitute the collector region; n-type);		forming a base region having majority carriers of a second type within the collector region, the collector region surrounding the base region at a top surface of the semiconductor substrate (Par. 0015-0017 in light of Par. 0023; Figs. 3 & 10 – base region 204; p-type);												forming an emitter region having majority carriers of the first type within the base 
Regarding Claim 23, Benaissa, as applied to claim 21, discloses		                     the method, further comprising forming a dielectric isolation structure that surrounds the base region, a first junction between the collector region and the base region intersecting the dielectric isolation structure, and a second junction between the base region and the emitter region intersecting the top surface (Par. 0013; Fig. 6 – dielectric isolation structure 202).

Regarding Claim 24, Benaissa, as applied to claim 21, discloses		                     the method, wherein the polysilicon electrode is configured to redirect majority carriers in the base region to a deeper portion of the base region during operation of the transistor (Par. 0019-0021; Figs. 6 & 10 – not stated explicitly but implied; for example, majority carrier in the base region of an npn transistor is hole; to create a channel underneath the gate a positive voltage would be applied).

Allowable Subject Matter
Claims 10-20 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 10: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized a method of forming a transistor, the method comprising: etching the gate material to form a gate-like structure, thereby exposing an emitter area of the base region and to exposing a base contact area of the base region, the base contact area surrounding the gate-type structure, and the gate-type structure surrounding the emitter area.
The most relevant prior art reference due to Benaissa (Pub. No.: US 2011/0049678 A1) substantially discloses a method of forming a transistor, the method comprising:				forming a collector region having majority carriers of a first type in a semiconductor substrate (Par. 0013-0016 in light of Par. 0023; Figs 3-4 & 10 – collector region comprising 206);												forming a base region having majority carriers of a second type (Par. 0015 in light of Par. 0023; Figs 2-3 & 10 – base region 204);								forming a gate material over the base region (Par. 0017 in light of Par. 0023; Figs. 5 & 10 – gate material 212);											etching the gate material to form a gate-like structure, thereby exposing an emitter area of the base region and to exposing a base contact area of the base region,  (Par. 0017 in light of Par. 0022-0023; Figs 5-6 & 10 – gate-like structure 214; emitter area 208; base contact area 224);		implanting a first dopant in the emitter area to form an emitter region having majority 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 10 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 10 is deemed patentable over the prior arts.

Regarding Claims 11-18: these claims are allowed because of their dependency status from claim 10.

Regarding Claim 19: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized a method of forming an integrated circuit, comprising: forming a polysilicon gate-type structure over the first doped the contact area surrounding the gate type-structure.
 The most relevant prior art reference due to Benaissa (Pub. No.: US 2011/0049678 A1) substantially discloses a method of forming an integrated circuit, comprising:				implanting a dopant having a first conductivity type into a semiconductor substrate to form a first doped region having the first conductivity type (Par. 0015 in light of Par. 0023; Figs 2-3 & 10 – first doped region 204);									implanting a dopant having a second different conductivity type into the first doped region to form a second doped region within the first doped region and having the second conductivity type (Par. 0016 in light of Par. 0023; Figs. 4 & 10 – emitter region 208);			forming a polysilicon gate-type structure over the first doped region between an area of the second doped region and a contact area of the first doped region (Par. 0017, Figs. 5-6 & 10 – gate material 212; gate-type structure comprising gate electrode 215 & gate dielectric 213; contact area 224 of the first doped region); and						forming a gate connector coupled to the polysilicon gate-type structure, wherein the gate connector is electrically isolated from the first doped region and the second doped region (Par. 0013-0023 & Claims 1, 12 & 13 – gate connector not shown but its presence is implied).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 19 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference 

Regarding Claim 20: this claim is allowed because of its dependency status from claim 19.

Regarding Claim 22: Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/12/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812